Citation Nr: 1130223	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Prior to March, 15, 2010, entitlement to an initial rating in excess of 30 percent for PTSD.  

2. Since March, 15, 2010, entitlement to an initial rating in excess of 50 percent for PTSD.  

3. Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to March 1970.  

The increased rating issues come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating action of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, D.C.  The TDIU was raised in a September 2008 statement of the Veteran.  

In September 2008, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

In October 2009, the Board denied the Veteran's claim for an earlier effective date for PTSD and remanded the issue regarding an increased rating for PTSD.  In February 2011, the AMC granted an increased rating for PTSD from March 15, 2010.  The case was returned to the Board.  While the AMC appears to have complied with the remand, the case must be remanded for an opinion regarding the Veteran's alcohol dependence and on whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  





REMAND

The evidence of record raises the issue of whether the Veteran's diagnosis of alcohol dependence (and symptoms of alcohol dependence) is related to his service-connected PTSD and should therefore be rated as part of the service-connected PTSD.  VA records from 2005 and 2006 show that the Veteran began having seizures due to alcohol withdrawal (See June 2005 neurology; July 2005 medical and critical care; December 2005; and April 2006 VA records).  

This issue has not been addressed at the VA examinations during the rating period on appeal.  At the October 2006 VA examination, alcohol dependence was mentioned as being in full remission, but there was no discussion of whether the alcohol dependence was a separate disability or if it was caused or aggravated by PTSD (in which case, VA would rate alcohol dependence and its symptoms as though it were part of the service-connected PTSD).  At the March 2010 VA examination, the examiner diagnosed both axis I PTSD and alcohol dependence in remission.  The examiner stated that without the alcohol dependence the Veteran still would have a GAF of 60.  The examiner did not explicitly state that the alcohol dependence was not caused or aggravated by PTSD.  

The evidence shows as the Veteran's seizure problem continued, he was sent for follow up.  In an October 2010 VA neuropsychology record, he was diagnosed with cognitive disorder, not otherwise specified.  The psychologist stated: "Overall, on formal neuropsychological assessment, [the Veteran] demonstrated significant impairment in rote verbal memory functioning and visual memory functioning."  The conclusion was that the Veteran's observed memory and executive functioning limitations were consistent with neurocognitive impairment.  "From a neuropsychological standpoint, the veteran's reported mental health conditions did not appear to account for his presently observed cognitive findings."  The etiology for his cognitive disorder not otherwise specified was deferred to his treating medical providers.  He was to be re-evaluated by the neuropsychology service in twelve months.  No further evaluation is in the file.  

The Veteran asserts that his alcohol dependence is due to his service-connected PTSD.  At the September 2008 Board hearing, he said that he would drink because he couldn't deal with reality and he couldn't sleep most of the time.  (Transcript, p 5.)  The alcohol helped him to cope.  (Transcript, p 6.)  

In Allen v. Principi, 237 F.3d 1368 (2001), it was pointed out that the statute barring veterans' disability compensation "if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs" does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability; overruling Barela v. West, 11 Vet App 280 (1998); 38 U.S.C.A. § 1110.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court found that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in a veteran's favor, dictates that such signs and symptoms be attributed to the service-connected disability.  In Mittleider, the service-connected disability was PTSD and the nonservice-connected disability was a personality disorder.  

On remand, the Veteran should be scheduled for a new examination.  The examiner should determine whether alcohol dependence is due to or aggravated by the Veteran's service-connected PTSD so that the Veteran may be properly rated for the time periods on appeal.  

Additionally, the issue of TDIU should be developed.  The Veteran was denied a TDIU in December 2006.  In September 2008, the Veteran again raised the issue of TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

First, the Veteran should be sent an application and appropriate notice for TDIU.  After he is given a reasonable opportunity to respond, he should be scheduled for a VA examination.  The VA examiner should also render an opinion as to whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The March 2010 VA examination report and an April 2010 VA record shows that the Veteran is currently employed as a security guard part-time (initially full-time, but now part-time due to substance abuse and poor attendance).  

If the examiner states that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, but he still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an application for TDIU and appropriate VCAA notice.  Allow the Veteran a reasonable opportunity for response.  

2. Schedule the Veteran for a pertinent VA examination in order to ascertain whether his diagnosed alcohol dependence is caused or aggravated by his service-connected PTSD.  The examiner should fully explain the relationship between the alcohol dependence, PTSD, and cognitive disorder, not otherwise specified.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation to the effect that a records review took place should be included in the report.  

The examiner is requested to determine all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity.  The examiner should specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  A current Global Assessment of Functioning (GAF) scale score should be provided.  Complete rationale should be given for all opinions reached.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities (PTSD, shell fragment wound scars, and tinnitus), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  If it is determined that all or a measurable portion of the Veteran's alcohol dependence is secondary to his service-connected PTSD, the alcohol dependence and its residuals due to PTSD should be factored into this determination.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3.  If and only if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, but he still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  A full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all factors having a bearing on the issue must be included.  

4.  Re-adjudicate the claim for an initial increased rating for PTSD and TDIU.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

